November 11, 1910. The opinion of the Court was delivered by
Plaintiff recovered judgment against defendant in the Circuit Court on appeal from a magistrate's court for $36.80, the balance due for pine timber sold to defendant. There was no dispute about the contract. But defendant contended that, after it was made, he assigned it, with plaintiff's consent, to A.J. Crow and L.D. Jones, who cut the timber and are responsible to plaintiff for it. Plaintiff admitted that he consented to the *Page 247 
assignment, but testified that he did not agree to release defendant from liability for the timber cut by his assignees, but distinctly told him that he would look to him for pay. It appears that defendant did make some payments to plaintiff for timber cut after the assignment of the contract, though some were also made by Jones. The defendant says even now that he is responsible to plaintiff for any balance due him by his assignees when they have a settlement with plaintiff.
It appears from the foregoing that there was some testimony to support the findings of fact of the Circuit Court; therefore, they cannot be reviewed in this Court.
Affirmed.